                          Attorney Mark P. Murphy
                                         657 S. 72nd Street
                                       Milwaukee, WI 53214
                                           414-453-5555
                                         fax. 414-453-5520
                                attorneymarkmurphy@sbcglobal.net


October 12, 2020

Honorable Nancy Joseph, Magistrate Judge
United States Federal Court (E.D., Wis.)
517 E. Wisconsin Ave.,
Milwaukee, WI 53202

       Re:     Dragonwood Conservancy, Inc., et. al., v. Felician, et. al.
               Case No. 16-CV-534
               *status – requested phone conference – additional item

Dear Magistrate Joseph:

        I filed a letter this past Friday (October 9, 2020), requesting a phone conference in this
matter, regarding the Motion To Strike (Defendant’s Motion For Summary Judgment), which I
am preparing to file this week.

       May it please the Court, and at the risk of being presumptuous, I respectfully request
another agenda item.

         Specifically, Plaintiffs would like to discuss the feasibility of moving-up the start time of
the trial -or at least, the jury selection- into the week before our scheduled start on December 14,
2020.

       I understand that Defendants by counsel object to starting the trial early.


       Very Truly Yours,
       /s/ Mark P. Murphy
       Attorney Mark P. Murphy
       Plaintiffs’ Attorney




                                         1
          Case 2:16-cv-00534-NJ Filed 10/12/20 Page 1 of 1 Document 120
